 


109 HR 633 IH: To amend title 5, United States Code, to increase the level of Government contributions under the Federal employees health benefits program.
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 633 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Hoyer (for himself, Ms. Kilpatrick of Michigan, Mr. Van Hollen, Mr. Ford, Mr. Holden, Mr. Serrano, Ms. Millender-McDonald, Mr. Moran of Virginia, Mr. Grijalva, Ms. Woolsey, Mr. Markey, Mr. Lantos, Mr. Hinchey, Ms. Waters, Ms. Corrine Brown of Florida, Mr. Nadler, Mr. Owens, Mrs. Maloney, Mr. Ackerman, Mr. Schiff, Mr. Cummings, Mr. Davis of Tennessee, Mr. Hastings of Florida, Mr. Crowley, Mrs. Tauscher, Mr. Waxman, Mr. Davis of Illinois, Mr. Filner, Mr. Michaud, Mr. Ruppersberger, Mr. Strickland, Mr. Brady of Pennsylvania, Mr. Moore of Kansas, Mr. Olver, Mr. Farr, Mr. Price of North Carolina, Mrs. McCarthy, Mr. Allen, Ms. Jackson-Lee of Texas, Mr. Gordon, Mr. Lipinski, Mr. Wolf, Ms. Linda T. Sánchez of California, Mr. Frank of Massachusetts, Mr. Kanjorski, Mr. Simmons, and Mr. McHugh) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 5, United States Code, to increase the level of Government contributions under the Federal employees health benefits program. 
 
 
1.Increase in level of Government contributionsSection 8906(b) of title 5, United States Code, is amended— 
(1)in paragraph (1), by striking 72 and inserting 80; and 
(2)in paragraph (2), by striking 75 and inserting 83.  
2.Effective dateThis Act shall take effect on the first day of the first contract year beginning after the date of the enactment of this Act and shall apply for purposes of determining the level of Government contributions payable in such contract year and each contract year thereafter. 
 
